Holmes, J.,
concurring in part and dissenting in part. While I agree with Part III of the majority opinion, I cannot join in the remainder, especially in the decision to grant a new trial.
Evidence that appellant attended the rally in violation of an injunction *41was not prejudicial and thus properly admissible by the trial court. Evid. R. 404(A)(1) is a specific exception to the ban on propensity evidence. It states that whenever the accused introduces evidence of his own good character, then the prosecution may rebut with evidence of bad character.
In the instant case, appellant clearly asserted his own good character. On direct examination he testified about specific occasions when he helped organize an employees’ credit union, organized a bloodbank and was responsible for helping people get their pensions. Appellant also asserted that he attended the union rally because “people * * * needed some help.” He spoke of bringing food for strikers and their families as well as firewood for the coming cold weather. He further characterized his conduct at this rally as “usual.” It is therefore difficult to accept that the evidence was prejudicial when appellant created the necessity for its use under Evid. R. 404(A)(1).
The trial court properly determined that the videotape evidence had only slight probative value, but could easily mislead or confuse the jury. The videotape in no way contradicted the testimony at trial of the arresting officers, against whom it presumably would have been used. The facts contained in the videotape were attested to by various witnesses for prosecution and defense. Furthermore, none of the recording showed the events at issue. Therefore, for purposes of the charge of resisting arrest, the videotape had only small importance and even less probative value.
On the other hand, by showing the videotape to the jury, appellant would have raised the impermissible inference that since the arrest may-have been unjustified, a second charge of resisting arrest was without merit. The issue in the instant case was appellant’s conduct of resisting arrest, not the aggravated-riot charge. The jury might easily have been misled or confused if the aggravated-riot charge had become a focal point.
Consequently, I would affirm the judgment of the court of appeals on both evidentiary rulings.